Citation Nr: 1032148	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected pes planus.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to both a claimed bilateral knee disability 
and service-connected pes planus. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board remanded this case in October 
2007.  Subsequently, the Board received several Veterans Health 
Administration (VHA) medical opinions in conjunction with the 
Veteran's appeal.

The Board notes that there appears to be an error in a March 2009 
Supplemental Statement of the Case.  A claim for service 
connection for tinnitus was included in this issuance, but this 
claim had previously been granted in the October 2007 Board 
decision.  The claim is accordingly not before the Board on 
appeal.

This case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and the Veteran will be notified if 
additional action is required on his part.


REMAND

In April 2010, subsequent of certification of this case to the 
Board, the Veteran was notified that the Board had recently 
received a VHA opinion, and a copy of the opinion was provided to 
him.  He was notified of his options, including his right to have 
any newly submitted evidence, along with all of the evidence of 
record, considered by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c) (2009).  

In May 2010, the Veteran responded and checked a box indicating 
that he in fact wanted to have his case remanded to the AOJ for 
review of the new evidence.  

Accordingly, given the Veteran's request, this case is REMANDED 
for the following action:

The RO/AMC should readjudicate the 
Veteran's claims.  All evidence of record, 
specifically to include the VHA opinions 
added to the claims file since the March 
2009 Supplemental Statement of the Case, 
should be reviewed.  If the determination 
of either claim remains unfavorable, the 
Veteran should be furnished with a 
Supplemental Statement of the Case and 
given a reasonable period of time in which 
to respond before this case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


